473 P.2d 829 (1970)
Erling F. BANGSTON, Appellant,
v.
Harry K. BROWN, Washoe County Clerk, and Louis Spitz, Respondents.
No. 6375.
Supreme Court of Nevada.
August 27, 1970.
Belford & Anglim and William M. O'Mara, Reno, for appellant.
William J. Raggio, Dist. Atty., and Gene Barbagelata, Deputy Dist. Atty., Woodburn, Forman, Wedge, Blakey, Folsom & Hug, Reno, for respondents.

OPINION
PER CURIAM:
The appellant brought mandamus proceedings seeking to have the name of Louis Spitz stricken from the primary election ballot as a candidate for Sheriff of Washoe County, Nevada. The matter was heard by the court, after which the order dismissing the proceedings was entered.
We have thoroughly examined the record on appeal, and it is apparent that the court below entered its order of dismissal upon a finding that, from the evidence adduced, Louis Spitz was a resident of the State of Nevada and of Washoe County. In order to arrive at such a finding, the court resolved the conflicting evidence and made its determination of the weight to be accorded to the testimony.
The record contains substantial competent evidence to support the ruling of the district court. Accordingly, we will not substitute our judgment for that of the trial judge. Richfield Oil Corp. v. Harbor Insurance Co., 85 Nev. 185, 452 P.2d 462 (1969); Coleman v. Benson, 85 Nev. 594, 460 P.2d 158 (1969); Havas v. Alger, 85 Nev. 627, 461 P.2d 857 (1969); Utley v. Airoso, 86 Nev. 116, 464 P.2d 778 (1970); Fox v. First Western Savings & Loan Association, 86 Nev. ___, 470 P.2d 424 (1970).
The order appealed from is affirmed.